Title: To Thomas Jefferson from David Leonard Barnes, 10 January 1804
From: Barnes, David Leonard
To: Jefferson, Thomas


               
                  Sir—
                  Providence Jany 10th 1804
               
               I have the honour to acknowledge the receipt of your favour of the 31st ult. inclosed with the petition of Nathl Ingraham, and a copy of your letter to Mr. Ellery—It is not in my power to make a correct statement of the case decided against Capt Ingraham, without having recourse to the records, which are kept at Newport—I shall go there the beginning of February to attend the District Court, when I will obtain the necessary information, and endeavour to make the statement required—
               With Sentiments of the Highest Respect I am your most Obedt Servt
               
                  David Leonard Barnes
               
            